NELSON, Circuit Justice.
This libel was filed to recover the value of a cargo of flour and corn on board the schooner Hero, which was sunk by a collision with the Isaac Newton on the morning of July 17, 1850. The schooner had put out from her wharf early in the morning, but, there being very little wind, had made but very little progress, and was about three-qifarters of a mile from the wharf, when the steamer, coming into her berth, struck the schooner, and sunk her. Judge Judson, in the district court, held that the steamer was not in fault, but that the collision was caused by the carelessness of those on board the Hero, in placing the schooner in the way of the steamer, and from that decree [case unreported] the libel-lants appealed.
I. I am unable to discover from the proofs any want of skill or- diligence in the management of the steamboat, nor any ground for imputing fault to her in coming into her berth. I think it would be unjust to charge her with the consequences of the collision.
2. On the other hand, it seems to me there was a want of prudence and good seamanship on the part,of the master of the Hero at that hour in the morning, and with the wind as it was, in not looking out sharper for the steamboat, knowing, as he must, that she was expected every moment to arrive *148from Albany. It seems to me, with proper caution, the schooner need not have been in a position where a collision was unavoidable. I do not think, under the circumstances, the steamboat was bound to see the Hero, before the former came around the stern of a brig, and was entering between this and other vessels. Decision affirmed.